To compel vacation of order quashing a writ of certiorari directed to a justice of the peace.
Granted April 27, 1894, with costs.
The writ was quashed on the ground that it was served outside of the County of St. Clair. Delator contended (1) that defendant in certiorari, after return made by the justice, had appeared generally and made a motion in said cause to require plaintiff in certiorari to file a good and sufficient bond; (2) that the return to the -writ showed service within the county, and that the return of the justice as to the place of service was not properly a part of his return (the circuit judge had, however, allowed affidavits to be filed showing where service was actually made), and (3) that the service was of a mandate to the court Tike an order of court, a notice of trial or a chancery subpoena.
It appeared that the justice lived at the Village of Memphis, whichtis located on the county line.